Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on 10/10/2019.
Claims 1-25 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mezic et al. US Publication No. 2016/0203036 A1 in view of Coull et al. US Publication No 2021/0073377 A1.
As per claims 1, 11 and 19 Mezic discloses:
A computer system for monitoring operation of the computer system, the computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the program instructions comprising: 
retrieving data from physical components of the computer system, 
converting the data to at least one spectral format; analyzing the converted data with a spectral detector, (Mezic, [0027], [0067], [0072]) where the detecting faults is utilized techniques such as spectral analysis and artificial intelligence;
Mezic does not specifically disclose:
based on detecting a code anomaly by the spectral detector, performing a remediation action of the code anomaly,
However, Coull discloses:
based on detecting a code anomaly by the spectral detector, performing a remediation action of the code anomaly, (Coull, [0026]) where the remediation is disclosed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Mezic by using teaching of Coull to have the remediation action in place to make sure that the fault of anomaly does not happen in future.

As per claims 2, 12 and 20, Mezic discloses:
wherein the at least one spectral format comprises an acoustic format, (Mezic, [0007]:1-8). 

As per claims 3, 13 and 21, Mezic discloses:
wherein the at least one spectral format comprises an infrared format, (Mezic, [0080]).

As per claims 4, 14 and 22, Mezic discloses:
wherein the at least one spectral format comprises a visual format, (Mezic, [0080]).



As per claims 5, 15 and 23, Mezic discloses:
wherein the spectral detector is a machine learning algorithm trained using converted data of known malware, (Mezic, [0006]).

As per claims 6, 16 and 23, Mezic does not specifically disclose:
wherein the remediation action comprises a quarantine of the code anomaly,  

However, Coull discloses
wherein the remediation action comprises a quarantine of the code anomaly, (Coull,  [0026]:36-48) where quarantining the anomaly is disclosed. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Mezic by using teaching of Coull to have the remediation action in place to make sure that the fault of anomaly does not happen in future.

As per claims 7, 17 and 24, Mezic discloses:
wherein the remediation action comprises tracking the code anomaly, (Mezic, [0076]) where the detection server is tracking and detecting the anomaly.

As per claims 8, 18 and 25, Mezic discloses:
wherein the spectral detector is updated based on tracking the code anomaly, (Mezic, [0058]).




As per claim 9, Mezic does not specifically disclose:
wherein the code anomaly comprises compressed data,
However, Coull discloses:
wherein the code anomaly comprises compressed data, (Coull, [0016]:10-20) where compressed data is disclosed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Mezic by using teaching of Coull to have the compressed data as a type of data to include anomalous data.

As per claim 10, Mezic does not specifically disclose:
wherein the code anomaly comprises encrypted data,	
However, Coull discloses:
wherein the code anomaly comprises encrypted data, (Coull, [0016]:10-20) where encypted data is disclosed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Mezic by using teaching of Coull to have the encrypted data as a type of data to include anomalous data.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446